Affirmed and Opinion Filed March 8, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00548-CV


               IN THE INTEREST OF S.V., A MINOR CHILD


               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-04-11968-V

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Osborne
      Venky Venkatraman (Father), pro se, appeals the trial court’s May 6, 2019

order modifying the parent–child relationship and confirming child-support

arrearages (May 6, 2019 order). We construe Father’s sole issue on appeal to argue

the trial court abused its discretion when it declined to reduce the amount of child

support and ordered that it remain the same because there was no evidence to support
the trial court’s findings and conclusions.1 We conclude the trial court did not err

and affirm the trial court’s May 6, 2019 order.

                I. FACTUAL AND PROCEDURAL BACKGROUND
        Father and Mother divorced on June 1, 2005, and have two children.2 Father

has repeatedly been before this Court appealing various orders and seeking

mandamus relief regarding this high-conflict custody case.3 The underlying facts


    1
      We note that Father does not challenge the portion of the trial court’s order relating to child support
arrearages. Also, Father concedes in his brief on appeal that the portions of the May 6, 2019 order related
to custody, possession, and access of the child are moot because the child has already turned 18 years old.
Accordingly, we do not address these portions of the trial court’s May 6, 2019 order.
    2
     The children are now over eighteen years of age. This appeal relates solely to the younger child who
was under eighteen at the time of the trial court’s May 6, 2019 order.
    3
       See In re Venkatraman, No. 05-19-00941-CV, 2019 WL 4233381 (Tex. App.—Dallas Sept. 6, 2019,
orig. proceeding) (mem. op.) (denying petition for writ of mandamus complaining of May 6, 2019 final
modification order in suit affecting parent–child relationship); In re S.V., No. 05-17-01486-CV, 2019 WL
3026768 (Tex. App.—Dallas July 9, 2019, no pet.) (mem. op.) (affirming order in suit affecting the parent–
child relationship nunc pro tunc); In re S.V., No. 05-17-01294-CV, 2019 WL 1529379 (Tex. App.—Dallas
Apr. 9, 2019, no pet.) (mem. op.) (affirming order denying Father’s motion to reduce child support); In re
Venkatraman, No. 05-19-00088-CV (Tex. App.—Dallas Feb. 20, 2019, orig. proceeding) (mem. op.)
(denying mandamus relief); In re Venkatraman, No. 05-19-00171-CV, 2019 WL 642726 (Tex. App.—
Dallas Feb. 15, 2019, orig. proceeding) (mem. op.) (denying mandamus relief); In re S.V., No. 05-18-00037-
CV, 2019 WL 516730 (Tex. App.—Dallas Feb. 11, 2019, no pet.) (mem. op.) (affirming order modifying
a permanent injunction in suit affecting the parent–child relationship); In re Venkatraman, No. 05-18-
01510-CV, 2018 WL 6804298 (Tex. App.—Dallas Dec. 27, 2018, orig. proceeding) (denying mandamus
relief); In re Venkatraman, No. 05-18-00751-CV, 2018 WL 3322896 (Tex. App.—Dallas July 6, 2018,
orig. proceeding) (mem. op.) (same); In re Venkatraman, No. 05-18-00655-CV, 2018 WL 2979858 (Tex.
App.—Dallas June 14, 2018, orig. proceeding) (mem. op.) (denying mandamus relief as moot); In re
Venkatraman, No. 05-18-00088-CV, 2018 WL 635995 (Tex. App.—Dallas Jan. 31, 2018, orig. proceeding)
(mem. op.) (denying mandamus relief); In re Venkatraman, No. 05-17- 01474-CV, 2018 WL 329363 (Tex.
App.—Dallas Jan. 9, 2018, orig. proceeding) (mem. op.) (same); In re Venkatraman, No. 05-17-01349-CV,
2017 WL 5897460 (Tex. App.—Dallas Nov. 29, 2017, orig. proceeding) (mem. op.) (same); In re
Venkatraman, No. 05-17-01328-CV, 2017 WL 5663620 (Tex. App.—Dallas Nov. 27, 2017, orig.
proceeding) (mem. op.) (same); In re Venkatraman, No. 05-17-01330-CV, 2017 WL 5622930 (Tex. App.—
Dallas Nov. 22, 2017, orig. proceeding) (mem. op.) (same); In re Venkatraman, No. 05-17-01310-CV, 2017
WL 5559614 (Tex. App.—Dallas Nov. 16, 2017, orig. proceeding) (mem. op.) (same); In re S.V., No. 05-
16-00519-CV, 2017 WL 3725981 (Tex. App.—Dallas Aug. 30, 2017, pet. denied) (mem. op. on reh'g)
(affirming in part and reversing in part trial court's 2016 SAPCR nunc pro tunc order); In re Venkatraman,
No. 05-17-00559-CV, 2017 WL 3474016 (Tex. App.—Dallas Aug. 14, 2017, orig. proceeding) (mem. op.)
(denying mandamus relief); Venkatraman v. Masurekar, No. 05-15-00792-CV, 2016 WL 7163833 (Tex.
App.—Dallas, pet. denied) (mem. op.) (affirming judgment against Venkatraman on breach-of-contract

                                                    –2–
and procedural background are well known to the parties. Therefore, we do not

include a recitation of the facts and include only the procedural background

necessary for the disposition of the issue raised by Father in this particular appeal.

        On December 15, 2017, the trial court signed an order in the suit affecting the

parent–child relationship nunc pro tunc, ordering Father to pay child support in the

amount of $895 per month for the younger child after the older child turned 18 years

of age and graduated from high school. On April 5, 2018, Mother filed her original

petition to modify the parent–child relationship. On June 17, 2018, Father filed a

counter petition seeking only a modification of conservatorship, possession, and

access to the child. On July 2, 2018, Mother filed her first amended petition to

modify the parent–child relationship and petition to confirm child support in arrears,

seeking an increase in child support among other things. On January 15, 2019, after

a trial before the court, the trial court sent the parties a written memorandum ruling

that stated, in part, “[t]he [F]ather’s child support is set at $895.00 per the last order

in effect and this Court will not modify that amount.” On May 6, 2019, the trial

court signed an order modifying the parent–child relationship and confirming child-

support arrearages that required Father to continue to pay child support in the amount




claim because it was legally impossible for Mother to perform due to intervening judicial act); In re
Venkatraman, No. 05-17-00489-CV, 2017 WL 2200339 (Tex. App.—Dallas May 19, 2017, orig.
proceeding) (mem. op.) (same); In re S.V., No. 05-16-00519-CV, 2016 WL 2993515 (Tex. App.—Dallas
May 20, 2016 no pet.) (mem. op.) (reversing trial court orders that sustained district clerk’s, court reporter’s,
and deputy reporter’s contest of his affidavit of indigence); In re Venkatraman, No. 05-16-00477-CV, 2016
WL 1701797 (Tex. App.—Dallas Apr. 27, 2016, orig. proceeding) (mem. op.) (denying mandamus relief).
                                                     –3–
of $895.00 per month and to continue to provide health insurance for the younger

child.    On July 19, 2019, the trial court signed written findings of fact and

conclusions of law relating to the May 6, 2019 order.

                 II. NO MODIFICATION OF CHILD SUPPORT
         In his sole issue on appeal, Father appears to argue the trial court correctly

denied Mother’s request to increase child support but abused its discretion when it

ordered the amount of child support to remain the same instead of decreasing it.

Father contends the trial court abused its discretion “by fixing a child support amount

for Father that did not comply with Child Support Guidelines” and there is “no

evidence of substantive and probative character evidence [] to support the [child-

support] award.” Mother responds that Father failed to preserve this issue for appeal

because he did not file a written counter pleading requesting a reduction in the

amount of child support. And, Father invited any error in the judgment when he

asked the trial court to find there was no change in circumstances to justify a change

in the amount of child support. In the alternative, Mother argues the trial court

concluded the evidence of a significant and substantial change since the last order

was insufficient to support a change in the amount of child support.

         The record shows that Father’s counter petition did not request a reduction in

the amount of child support. Further, the record of the trial on Mother’s motion to




                                          –4–
modify does not show that the issue was raised.4 Nevertheless, in its written findings

and conclusions, the trial court found that “[t]he [trial] [c]ourt denied Father’s

request to decrease child support based upon his reported income” and concluded

“[Father] should be obligated to pay child support to [Mother] in the amount of

$895.00 per month for the benefit of S.V. and the evidence did not support an

increase or decrease in the amount of support.” Accordingly, for the purposes of

this appeal, we will assume without deciding that the issue was tried by consent and

construe Father’s argument on appeal to be that the trial court abused its discretion

when it declined to reduce the amount of child support and ordered that it remain the

same because there was no evidence to support the trial court’s findings and

conclusions.5

                                        A. Standard of Review

        The trial court has broad discretion to set or modify child support. In re

K.M.B., 606 S.W.3d 889, 894 (Tex. App.—Dallas 2020, no pet.). An appellate court

will not disturb a trial court’s ruling on a child support order absent a clear abuse of

discretion. See Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011); In re K.M.B., 606 S.W.3d

at 894. A trial court abuses its discretion when it acts arbitrarily or unreasonably,



    4
      We note that, during the trial, Father did request that, if the trial court were going to change the amount
of child support, the amount be based on his net resources as shown in his tax returns.
    5
      Father does not specify whether he contends the evidence is legally insufficient, factually insufficient
or both. However, we construe his argument to be a challenge to the legal sufficiency of the evidence only
because he contends there is “no evidence” and seeks rendition. See Scott Pelley P.C. v. Wynne, No. 05-
15-01560-CV, 2017 WL 3699823, at *7 (Tex. App.—Dallas Aug. 28, 2017, pet. denied) (mem. op.).
                                                     –5–
without reference to guiding rules or principles, or fails to analyze or apply the law

correctly. Iliff, 339 S.W.3d at 78.

      In modification suits, traditional sufficiency standards of review overlap the

abuse-of-discretion standard. See In re H.K.D., No. 05-18-00968-CV, 2020 WL

428152, at *7 (Tex. App.—Dallas Jan. 28, 2020, no pet.) (mem. op.). Challenges to

legal and factual sufficiency of the evidence are not independent grounds of error

but are relevant factors in assessing whether the trial court abused its discretion. In

re J.P.M., No. 05-18-00548-CV, 2019 WL 6768763, at *1 (Tex. App.—Dallas Dec.

12, 2019, no pet.) (mem. op.). Consequently, to determine whether a trial court

abused its discretion, appellate courts engage in a two-part inquiry: (1) whether the

trial court had sufficient information upon which to exercise its discretion; and (2)

if so, whether the trial court erred in its exercise of that discretion. Id.

      Where a trial court has signed written findings of fact and conclusions of law,

they have the same dignity as a jury’s verdict. In re S.D.S.H., No. 05-15-00564-CV,

2016 WL 3398074, at *2 (Tex. App.—Dallas June 20, 2016, no pet.) (mem. op.).

The trial court’s findings of fact are subject to review under the same legal and

factual sufficiency standards as jury findings. Id. When conducting a legal-

sufficiency review, an appellate court considers the evidence in the light most

favorable to the finding and indulges every reasonable inference that would support

it. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2015). An appellate court

will not substitute its judgment for that of the factfinder and will uphold the finding

                                           –6–
if the evidence falls within the zone of reasonable disagreement. Id. Appellate

courts recognize the trial court is in the best position to observe and assess the

witnesses’ demeanor and credibility and to sense the “forces, powers, and

influences” that may not be apparent from merely reading the record on appeal. In

re C.M.C., No. 05-15-01359-CV, 2016 WL 7166415, at *4 (Tex. App.—Dallas Nov.

9, 2016, no pet.) (mem. op.). Consequently, appellate courts defer to a trial court’s

resolution of underlying facts and to credibility determinations that may have

affected its determination and will not substitute its judgment for that of the trial

court. Id. If some evidence of a substantial and probative character supports the

trial court’s decision, there is no abuse of discretion. In re K.M.B., 606 S.W.3d at

894.

                                 B. Applicable Law

       The Texas Family Code permits a trial court to modify a child-support order

if the movant shows the circumstances of a child or a person affected by the order

has materially and substantially changed since the date of the order’s rendition. See

TEX. FAM. CODE § 156.401(a). In deciding whether a material and substantial

change of circumstances has occurred, a trial court is not confined to rigid or definite

guidelines. In re C.M.C., 2016 WL 7166415, at *4. Instead, the trial court’s

determination is fact-specific and must be made according to the circumstances as

they arise. Id. The law does not prescribe any particular method for showing

changed circumstances, which may be established by circumstantial evidence. Id.

                                          –7–
      Section 156.402 of the Texas Family Code provides that in making the

determination whether there has been a material or substantial change of

circumstances, it may consider the child-support guidelines under Chapter 154.

FAM. § 156.402(a). However, a trial court is not required to modify an order to

conform with the statutory guidelines and, in fact, may do so only if it determines

that the modification would be in the child’s best interest. See id. § 156.402(b).

      The duty to pay child support is not limited to an obligor’s ability to pay from

earnings but also includes the obligor’s ability to pay from any and all available

sources. In re K.M.B., 606 S.W.3d at 897. If a parent’s actual income is significantly

less than he or she could earn because the parent is intentionally underemployed or

unemployed, the court may order child support based on earning potential instead of

actual earnings. TEX. FAM. CODE ANN. § 154.066(a). A finding of intentional

unemployment to underemployment does not require evidence that the parent’s

unemployment or underemployment was for the purpose of avoiding child support.

Iliff, 339 S.W.3d at 83 & n.8.

                      C. Application of the Law to the Facts

      We construe Father’s argument to challenge the following findings of fact:

      20. The application of the child support guidelines in this suit would
          be unjust or inappropriate.

      21. The amount of child support per month [ordered] by the [trial]
          [c]ourt may vary from the amount computed by applying the
          percentage guidelines under [§] 154.125 of the Texas Family Code
          for the following reasons:

                                         –8–
           A) Father is voluntarily unemployed or underemployed and has
              completed law school at the time that child support was set by
              the court.

           ....

           C) The tax return(s) submitted by Father was/were not credible,
              with Father stating that the tax return program made all of the
              substantive decisions.

           ....

           E) The Court denied Father’s request to dec[r]ease child support
              based upon his reported income.

      22. It is in the best interest of the child that [F]ather continue to provide
          health insurance for the benefit of the child until the child is no
          longer a minor.

      The trial court’s findings of fact and conclusions of law explain why the trial

court did not modify or change its prior orders with respect to the amount of child

support or the provision of health insurance for S.V. To the extent Father is

attempting to collaterally attack the trial court’s December 15, 2017 order in suit

affecting the parent–child relationship nunc pro tunc, we have already affirmed that

order. See In re S.V., No. 05-17-01486-CV, 2019 WL 3026768 (Tex. App.—Dallas,

no pet.) (mem. op.). In addition, during the trial, Father testified that “[he] [didn’t]

believe there’s a change of circumstances to warrant a change in child support.” It

is a well-established principle of law that a party cannot request a ruling from a court

and then complain on appeal that the court committed error by giving him the

requested ruling. See In re Marriage of Hammett, No. 05-14-00613-CV, 2016 WL

3086126, at *7 (Tex. App.—Dallas June 1, 2016, no pet.) (mem. op.) (citing Tittizer

                                          –9–
v. Union Gas Corp., 171 S.W.3d 857, 861 (Tex. 2005) (discussing “invited error

doctrine”)).

      In his counter petition, Father did not request a reduction in the amount of

child support or plead any facts identifying specific circumstances requiring such a

decrease. Nevertheless, Father contends there is no evidence to support the trial

court’s finding of fact that “[t]he tax return(s) submitted by Father was/were not

credible, with Father stating that the tax return program made all of the substantive

decisions.” On appeal, Father contends that the only relevant evidence relating to

his net financial resources was his 2016 and 2017 tax returns, which showed his

income as zero; so, based on that evidence, his child-support obligation should have

been reduced to zero. On both tax returns Father reported his “wages, salaries, tips,

etc.” as zero. However, this is contrary to Father’s testimony that he had income

from some consulting work and renting a room in his house through Airbnb. The

trial court found that these tax returns were not credible and we defer to the trial

court’s credibility determinations. In re C.M.C., 2016 WL 7166415, at *4.

      Father also contends there is no evidence to support the trial court’s finding

that he was intentionally underemployed. Rather he maintains the record shows he

had just graduated from law school and planned to take the Bar exam in the February

of the next year and, as a result, he could not earn any significant income until he

had passed the Bar Exam. However, he also testified that he “wrote on [his] law

school application . . . the only reason [he was] going to law school [was] because

                                        –10–
of the custody matter” and “[he’s] spent three and a half years in law school to get a

daughter back home.” The record also shows that Father has an undergraduate

degree in engineering and a graduate degree in management. Further, a LinkedIn

summary of Father’s employment background and qualifications was admitted over

his objection showing he had a background in information technology, servicing

various industries including retail, banking, finance, utilities, telecommunications,

and transportation. It also showed Father had completed general mediation training

as well as advanced family and divorce dispute-resolution training. The LinkedIn

summary also stated Father was currently engaged in providing consulting services

to a large patent law firm. In addition, Father testified he had some income from

consulting work and he rents a room in his house through Airbnb. We conclude the

record contains some evidence supporting the trial court’s finding that Father was

intentionally underemployed.

      Finally, Father argues there is no evidence to support the trial court’s finding

of fact that it is in the child’s best interest that he continues to provide the child’s

health insurance. At trial, the testimony related to Father’s failure to make the

insurance cards available to the child’s doctor. Father does not point to, nor do we

find, any evidence showing that health and dental insurance was not available at a

reasonable cost.

      Next, we also construe Father’s argument to challenge the following

conclusions of law:

                                         –11–
      10. It is in the best interest of the child for [F]ather to continue to pay
          child support at the amount previously set and to provide medical
          support.

      9.   There was insufficient evidence to support either an increase or a
           decrease in the amount of child support Father is ordered to pay.
      10.[stet]   [Father] should be obligated to pay child support to
           [Mother] in the amount of $895.00 per month for the benefit of
           S.V. and the evidence did not support an increase or a decrease in
           the amount of support.

      11. It is presumed that the obligor shall provide health insurance for
          the benefit of the minor child.
      12. [Father] did not allege that health and dental insurance was not
          available at a reasonable cost, [and] the [trial] court ordered that
          he continue to provide coverage since such coverage is in the best
          interest of the child.

The trial court’s findings of fact support these challenged conclusions of law.

      For all the foregoing reasons, we conclude the trial court had sufficient

information upon which to exercise its discretion and did not err in the exercise of

that discretion. Father’s sole issue on appeal is decided against him.

                               III. CONCLUSION

      The trial court did not err when it declined to reduce the amount of Father’s

monthly child support obligations.

      We affirm the trial court’s May 6, 2019 order.




                                            /Leslie Osborne//
190548f.p05                                 LESLIE OSBORNE
                                            JUSTICE

                                        –12–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

 IN THE INTEREST OF S.V., A                     On Appeal from the 256th Judicial
 MINOR CHILD                                    District Court, Dallas County, Texas
                                                Trial Court Cause No. DF-04-11968-
 No. 05-19-00548-CV                             V.
                                                Opinion delivered by Justice
                                                Osborne. Justices Myers and Carlyle
                                                participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee JYOTI MASUREKAR f/k/a JYOTI
VENKATRAMAN recover her costs of this appeal and the full amount of the trial
court’s judgment from appellant VENKY VENKATRAMAN and from the cash
deposit in lieu of supersedeas bond.

       After the judgment and all costs have been paid, we DIRECT the clerk of the
district court to release the balance, if any, of the cash deposit in lieu of supersedeas
bond to appellant VENKY VENKATRAMAN.


Judgment entered this 8th day of March, 2022.




                                         –13–